Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 09/08/2021, claims 1, 5-7, 9-13, 16, 17, 20-23, and 47-49 are elected for examination on the merits; and claims 27-30, 34-37, 39, 40, 62, and 63 are non-elected for examination.  The examiner carefully reviewed the arguments and found them unpersuasive.  The examiner suggests the applicant to review the restriction requirement action in detail in which reasoning for the restriction is clearly stated, for example, in part, they are different in embodiments with separate utilities and patentability, which would, when examining together, cause serious burden during examinations.  
This application claims foreign priority to the following applications of India:  201941027431 (filed 07/09/2019), 201941032560 (filed 08/12/2019), and 201941033077 (filed 08/16/2019).

Examiner Remarks
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or “generic placeholder") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for” or “generic placeholder") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claims 47 and 49, each of these claims recites the following “generic placeholders":

(b) “processing system configured to determine…” (in claim 47 line 5), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner finds the corresponding structure(s) on at least para. 95 of fig. 2, e.g. in part, “…a chip or modem of the UE 120 may include a processing system, a first interface configured to receive or obtain information, and a second interface configured to output, transmit or provide information…”.
(c) “second interface configured to selectively output…” (in claim 47 line 7), neither reciting sufficient structure to achieve the function nor it is preceded by a structure modifier, is presumed to invoke 35 U.S.C. 112(f).  Nevertheless, for the record, the examiner finds the corresponding structure(s) on at least para. 95 of fig. 2, e.g. in part, “…a chip or modem of the UE 120 may include a processing system, a first interface configured to receive or obtain information, and a second interface configured to output, transmit or provide information…”.
(d) “the first interface is further configured to obtain information…” (in claim 49 line 1-2), neither reciting sufficient structure to achieve the function nor it is preceded by 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 9-11, 16-17, 20-23, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20180007731 A1, hereinafter PARK_731), in view of PARK et al. (US 20180198499 A1, hereinafter PARK_499).

Regarding claim 1, PARK_731 teaches a method of wireless communication performed by an apparatus of a user equipment (UE), comprising (in general, see para. 540-583, that disclose two reporting schemes and both could be used for rejection purposes): 
having configuration information for a channel state information reference signal (CSI-RS), wherein the configuration information indicates a plurality of CSI-RS resources (see at least para. 541-561 along with fig. 15, e.g. CSI-RS for measuring and reporting); 
determining whether the CSI-RS is received on the plurality of CSI-RS resources based on the configuration information; and selectively transmitting a CSI report based on whether the CSI-RS is received (see at least para. 573-574, e.g. when CSI-RS is not present).
PARK_731 differs from the claim, in that, it does not specifically disclose receiving configuration information for a channel state information reference signal (CSI-RS); which is well known in the art and commonly used for improving resource usage efficiency.
PARK_499, for example, from the similar field of endeavor, teaches similar or known mechanism of receiving configuration information for a channel state information reference signal (CSI-RS) (see at least para. 690-691 of fig. 45 along with para. 162, e.g. receiving CSI-RS configuration); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK_499 into the method of PARK_731 for improving resource usage efficiency.

Regarding claim 5, PARK_731 in view of PARK_499 teaches determining whether the CSI-RS is received is based on decoding information indicating that a CSI-RS resource, of the plurality of CSI-RS resources, is included in a transmit opportunity (TXOP).  (PARK_731, see at least para. 578 along with para. 419, e.g. TXOP)

Regarding claim 6, PARK_731 in view of PARK_499 teaches receiving information indicating a CSI-RS resource, of the plurality of CSI-RS resources, on which the CSI-RS was transmitted, wherein determining whether the CSI-RS is received is based on the information indicating the CSI-RS resource.  (PARK_731, see at least para. 578, e.g. informed by the eNB as one example)

Regarding claim 9, PARK_731 in view of PARK_499 teaches when the CSI-RS is not received, the CSI report relates to a CSI-RS received before a time associated with the plurality of CSI-RS resources.  (PARK_731, see at least para. 574 along with claim 21, e.g. UE can repeat operation of returning to previous measurement gaps)

Regarding claim 10, PARK_731 in view of PARK_499 teaches when the CSI-RS is not received, the CSI report indicates that the CSI-RS is not received.  (PARK_731, see at least para. 576-577 along with claim 22, e.g. an OOR (out-of-range) is transmitted to the eNB when CSI reporting is performed)

Regarding claim 11, PARK_731 in view of PARK_499 teaches the CSI report is transmitted with information identifying at least one of: an indication of which CSI-RS resource is associated with the CSI report, an indication of a CSI period associated with the CSI report, or an indication of whether the CSI report is valid. (PARK_731, see at least para. 567, e.g. CQI, RI, and PMI are reported as CSI)

Regarding claim 16, PARK_731 in view of PARK_499 teaches receiving a trigger for a retransmission of the CSI report, wherein the trigger identifies the CSI report and wherein the CSI report is a periodic CSI report or a semi-persistent CSI report; and performing the retransmission of the CSI report in accordance with the trigger.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, in general, see para. 479-492, in particular, see at least para. 489-490, e.g. use of a B-bit indicator to exceptionally retransmit)

Regarding claim 17, PARK_731 in view of PARK_499 teaches the trigger includes an indication that the trigger is an aperiodic retransmission trigger for the CSI report.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490 along with para. 487, e.g. aperiodic CSI request)

Regarding claim 20, PARK_731 in view of PARK_499 teaches the trigger includes an indication of at least one of: an uplink resource for the retransmission of the CSI report, encoding information for the retransmission of the CSI report, or a channel access type for the retransmission of the CSI report.  (PARK_731, see at least para. 

Regarding claim 21, PARK_731 in view of PARK_499 teaches the trigger includes an indication of whether the CSI report for which the retransmission is triggered is an aperiodic CSI report, a periodic CSI report, or a semi-persistent CSI report.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490 along with para. 487, e.g. aperiodic CSI request)

Regarding claim 22, PARK_731 in view of PARK_499 teaches the trigger identifies the CSI report for which the retransmission is triggered.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490 along with para. 80, e.g. DCI specifies B-bit indicator in #n subframe to override a reporting type for retransmission)

Regarding claim 23, PARK_731 in view of PARK_499 teaches performing the retransmission of the CSI report in accordance with the trigger further comprises performing the retransmission based on a maximum time limit between the trigger and a previous trigger for the CSI report.  (PARK_731, see at least para. 562-563, e.g. DCI as CSI and A-CSI triggering; PARK_499, see at least para. 489-490, e.g. to override the reporting type (e.g., W_1) (having an error) for a CSI process of feeding back the most recently reported specific reporting type (e.g., W_1) before #(n-k) SF)

Regarding claims 47, 48, and 49, these claims are rejected for the same reasoning as claims 1, 5, and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, PARK_731 in view of PARK_499 also teaches a same or similar apparatus with interfaces and processing system (PARK_731, see at least fig. 20), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PARK_731 in view of PARK_499, as applied to claim 1 above, and further in view of Karjalainen et al. (WO 2019097356 A1, hereinafter Karjalainen, NOTE: corresponding US 20200366351 A1 is current being used for rejection citations below).

Regarding claim 7, PARK_731 in view of PARK_499 teaches all of the subject matters as in claim 1, except the plurality of CSI-RS resources are associated with a tracking reference signal (TRS) burst, and wherein the TRS burst is received when all CSI-RS resources, of the plurality of CSI-RS resources, are included in a transmit opportunity of a base station that transmits the TRS burst, which are well known in the art and commonly used for improving performance and throughput of network nodes.
Karjalainen, for example, from the similar field of endeavor, teaches similar or known mechanism such that the plurality of CSI-RS resources are associated with a tracking reference signal (TRS) burst, and wherein the TRS burst is received when all Karjalainen into the method of PARK_731 in view of PARK_499 for improving performance and throughput of network nodes.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK_731 in view of PARK_499, as applied to claim 1 above, and further in view of Koorapaty et al. (US 20160094374 A1, hereinafter Koorapaty).

Regarding claim 12, PARK_731 in view of PARK_499 teaches receiving a grant for a shared channel that overlaps at least one CSI-RS resource of the plurality of CSI-RS resources (see at least 147 and 149 along with fig. 15, e.g. PDCCH (DL grant in DCI) allocates PDSCH resources comprising CSI-RS resources of fig. 15).
PARK_731 in view of PARK_499 differs from the claim, in that, it does not specifically disclose rate matching the shared channel around the at least one CSI-RS resource; which is well known in the art and commonly used for improving channel estimations.
Koorapaty, for example, from the similar field of endeavor, teaches similar or known mechanism of rate matching the shared channel around the at least one CSI-RS resource (see at least para. 81-82 of fig. 9, e.g. UE 10 receives the data, or PDSCH, assuming rate matching around all REs in the union of the REs identified by both ZP Koorapaty into the method of PARK_731 in view of PARK_499 for improving channel estimations.

Regarding claim 13, PARK_731 in view of PARK_499 and Koorapaty teaches the at least one CSI-RS resource is for a zero-power CSI-RS, and wherein rate matching the shared channel around the at least one CSI-RS resource further comprises: rate matching the shared channel around one or more CSI-RS resources that overlap the shared channel.  (Koorapaty, see at least para. 81-82 of fig. 9, e.g. UE 10 receives the data, or PDSCH, assuming rate matching around all REs in the union of the REs identified by both ZP CSI-RS configurations)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465